Title: From George Washington to Antoine-Charles du Houx, baron de Vioménil, 29 August 1781
From: Washington, George
To: Vioménil, Antoine-Charles du Houx, baron de


                        
                            sir
                            Chatham 29th Augst 1781. 4 oClock
                        
                        I am just now honored with your Favr of last Evening—A Detatchment of Militia, consistg of a Subn &
                            25 men, are already ordered for the Protection of your Bakery—about 400 more men will lye near this Place which I think
                            will be full Security so long as you mention. With &a I am
                        
                            G.W.
                        
                    